     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 1 of 6


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   JUSTIN GREEN, individually and           No.   2:18-cv-02234-JAM-AC
     doing business as GREEN
11   SOLUTIONS,
12                   Plaintiff,               ORDER DENYING PLAINTIFF’S
                                              MOTION TO AMEND
13         v.
14   COUNTY OF YUBA, et. Al,
15                   Defendants.
16

17        On August 16, 2018, Justin Green (“Plaintiff”) filed this

18   action against Yuba County and several of its employees including

19   Jeremy Strang, John Jacenich, and Melanie Marquez (“Defendants”)

20   who were involved in a nuisance abatement action against

21   Plaintiff’s property that took place in August 2017.          See Compl.

22   ¶¶ 8-10, 14-31, ECF No. 1.      Plaintiff has amended his complaint

23   twice.     See First Am. Compl. (“FAC”), ECF No. 7; Second Am.

24   Compl. (“SAC”), ECF No. 14.      Plaintiff now moves for leave to

25   file a Third Amended Complaint (“TAC”) to add Kevin Mallen

26   (“Mallen”) as a named defendant.         See Mot. to Am. (“Mot.”), ECF

27   No. 28.     Defendants oppose the motion.      See Opp’n, ECF No. 42.

28   Plaintiff filed a reply.      See Reply, ECF No. 45.
                                          1
     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 2 of 6


1          For the reasons set forth below, the Court DENIES

2    Plaintiff’s Motion to Amend.1

3

4                               I.   BACKGROUND2

5          On August 22, 2019, the Court issued an initial pretrial

6    scheduling order pursuant to Federal Rule of Civil Procedure

7    16(b) which established a cut-off date for joining additional

8    parties and amending the complaint.       See Sched. Order, ECF No.

9    24.   Specifically, the scheduling order states: “No further

10   joinder of parties or amendments to pleadings is permitted except

11   with leave of court, good cause having been shown.”          Id. at 1.

12   In December 2020, the parties stipulated to continuing some of

13   the Court’s pretrial scheduling order deadlines but left the cut-

14   off date for joining additional parties and making amendments

15   unchanged.   See Order Modifying Sched. Order Deadlines, ECF No.

16   27; see also Reply at 2 (acknowledging the deadline to amend

17   pleadings was “the date of entry of the original scheduling

18   order”).

19         On November 13, 20203, Defendants served a supplemental

20   initial disclosure, identifying Kevin Mallen as the individual
21   who “oversaw the inspection and abatement at issue, as well as

22
     1 This motion was determined to be suitable for decision without
23   oral argument. E.D. Cal. L.R. 230(g). The hearing was
     scheduled for July 27, 2021.
24   2 The facts of the case are set forth in detail in the Court’s

     prior Order. See Order on Mot. to Dismiss at 2-4, ECF No. 13.
25   They will not be reduced into writing again here.
     3 Defendants claim this supplemental initial disclosure was
26
     served on November 11, 2020, see Opp’n at 3, while Plaintiff
27   insists it was November 13, 2020, see Reply at 3. As explained
     below, even under Plaintiff’s stated date, the Court finds
28   Plaintiff was not diligent in seeking leave to amend.
                                      2
     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 3 of 6


1    presentation to the Board of the nuisance conditions.”

2    Whitefleet Decl. ¶ 4, ECF No. 42-1; see also Reply at 3

3    (acknowledging receipt of this document).

4         On December 15, 2020, Defendants provided Plaintiff with a

5    transcript of the August 22, 2017 Board of Supervisors hearing,

6    which reflects that during that hearing Mallen verbally

7    identified himself by name and title – namely as the Yuba County

8    Community Development Director – and cross-examined Plaintiff who

9    was also present.    Whitefleet Decl. ¶ 3; see also Ex. B to

10   Whitefleet Decl.

11        Plaintiff, however, contends Mallen’s “direct role” in the

12   nuisance abatement action was not disclosed to him until “the

13   deposition of non-party Christopher Monaco” which “occurred on

14   April 22, 2021 and the transcript delivered on May 13, 2021.”

15   Mot. at 2.

16

17                               II.   OPINION

18        A.    Legal Standard

19        Once the Court has filed a pretrial scheduling order, a

20   party’s motion to amend must satisfy Federal Rule of Civil
21   Procedure 16(b)’s “good cause” requirement.        Johnson v. Mammoth

22   Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992).           This

23   requirement primarily looks to “the diligence of the party

24   seeking the amendment.”     Id. at 609.     “[T]he existence or degree

25   of prejudice to the party opposing the modification might supply

26   additional reasons to deny a motion.”        Id.   But unlike Federal
27   Rule of Civil Procedure 15’s analysis, “the focus of the inquiry

28   is upon the moving party’s reasons for seeking modification.”
                                          3
     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 4 of 6


1    Id.   If the “[moving] party was not diligent, the inquiry should

2    end.”    Id.

3          B.       Rule 16(b)

4          Plaintiff argues he should be granted leave to amend the

5    complaint to add Mallen as a named defendant because “the direct

6    role Mr. Mallen played in the nuisance abatement action” was not

7    “discovered until the deposition of nonparty Christopher Monaco

8    on April 22, 2021 and receipt of his deposition transcript on May

9    13, 2021.”       Reply at 3; Mot. at 4.     By filing this Motion on May

10   25, 2021, Plaintiff contends he was diligent.           See Reply.

11   Defendants counter that Plaintiff has been aware or at least

12   should have been aware of Mallen’s involvement in the abatement

13   action for some time now, and thus, has not been diligent in

14   seeking amendment.          Opp’n at 4-6.   As a result, Plaintiff has

15   failed to establish good cause.         The Court agrees.

16         Defendants disclosed Mallen’s name to Plaintiff on November

17   13, 2020 in its supplemental initial disclosure.            See Ex. C to

18   Whitefleet Decl.       In that disclosure, Defendant not only

19   identified Mallen, but also described him as an individual likely

20   to have discoverable information, noting that he “oversaw the
21   inspection and abatement at issue, as well as presentation to the

22   Board of the nuisance conditions.”          Id. at 2.   Plaintiff

23   acknowledges receipt of this supplemental disclosure.           Reply at

24   3.    Thus, as of November 2020, Plaintiff knew that Mallen was the

25   Yuba County employee who oversaw the inspection and abatement at

26   issue.
27         Further, on December 15, 2020, Defendants provided Plaintiff

28   with a transcript of the August 22, 2017 Board of Supervisors’
                                             4
     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 5 of 6


1    hearing, indicating that Kevin Mallen verbally identified himself

2    by name and title – namely as the Yuba County Community

3    Development Director – at the hearing and cross-examined

4    Plaintiff.   Whitefleet Decl. ¶ 3; see also Ex. B to Whitefleet

5    Decl.

6         In light of the November and December 2020 disclosures,

7    Plaintiff’s argument that he did not know of the direct role Mr.

8    Mallen played until the deposition of Christopher Monaco strains

9    credulity.   Reply 2-5.    By the end of 2020, Plaintiff clearly was

10   on notice of the central role Mallen played; it was at that

11   point, he should have moved for leave to amend.         Waiting until

12   May 25, 2020 - almost six months later – to bring this motion to

13   amend is not diligent.     See Johnson, 975 F.2d at 610 (affirming

14   the district court’s finding that waiting four months after

15   deadline set forth in the scheduling order passed was not

16   diligent and failed to establish good cause); see also

17   Experexchange, Inc. v. Doculex, Inc., No. C-08-03875-JCS, 2009 WL

18   3837275, at *29 (N.D. Cal. Nov. 16, 2009)(finding delay of two

19   months after discovering new facts did not meet the Rule 16 good

20   cause standard).
21        The Court further notes that were Plaintiff granted leave to

22   amend at this late stage, after discovery has closed and trial

23   has been set for November 8, 2021, Defendants would suffer

24   prejudice.   Opp’n at 7-8.    Any amendment would cause delay and

25   hinder Defendants’ ability to prepare for trial.         Id.

26        Plaintiff’s lack of diligence thus prevents him from making
27   the requisite showing of “good cause” under Rule 16(b) here.

28   Under Johnson, the inquiry properly ends there.         See 975 F.2d at
                                          5
     Case 2:18-cv-02234-JAM-AC Document 47 Filed 08/02/21 Page 6 of 6


1    609 (instructing that if the “[moving] party was not diligent,

2    the inquiry should end.”).      Accordingly, the Court does not reach

3    the parties’ additional arguments regarding the statute of

4    limitations and relation back, see Opp’n at 6-7; Reply at 6, nor

5    those regarding the Forman factors, see Opp’n at 7-8; Mot. at 4.

6         C.    Sanctions

7         A violation of the Court’s standing order requires the

8    offending counsel (not the client) to pay $50.00 per page over

9    the page limit to the Clerk of Court.       Order re Filing

10   Requirements at 1, ECF No. 3-2.      Moreover, the Court does not

11   consider arguments made past the page limit.        Id.

12        Plaintiff’s reply brief exceeds the Court’s page limit by 2

13   pages.    See Reply.   Plaintiff’s counsel must therefore send a

14   check payable to the Clerk for the Eastern District of California

15   for $100.00 no later than seven days from the date of this Order.

16

17                               III.    ORDER

18        Because Plaintiff has failed to show good cause for his

19   dilatory motion to amend, the Court DENIES Plaintiff’s Motion to

20   Amend.
21        IT IS SO ORDERED.

22   Dated: July 30, 2021

23

24

25

26
27

28
                                          6
